1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     JOHN STEVEN OLAUSEN,                               Case No. 3:19-cv-00549-RFB-CBC
4                                            Plaintiff                    ORDER
5            v.
6     G. CARPENTER, et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          According to the Nevada Department of Corrections (“NDOC”) inmate database,

11   Plaintiff is no longer at the address listed with the Court. On September 6, 2019, this

12   Court received an Electronic Notice from Lovelock Correctional Center that Plaintiff is now

13   at Ely State Prison. (See ECF No. 5). The Court notes that pursuant to Nevada Local

14   Rule of Practice IA 3-1, a “pro se party must immediately file with the court written

15   notification of any change of mailing address, email address, telephone number, or

16   facsimile number. The notification must include proof of service on each opposing party

17   or the party’s attorney. Failure to comply with this rule may result in the dismissal of the

18   action, entry of default judgment, or other sanctions as deemed appropriate by the court.”

19   Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty (30) days from the date of entry of

20   this order to file his updated address with this Court. If Plaintiff does not update the Court

21   with his current address within thirty (30) days from the date of entry of this order, the

22   Court will dismiss this action without prejudice.

23   II.    CONCLUSION

24          For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated

25   address with the Court within thirty (30) days from the date of this order.

26          IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND to Plaintiff

27   at Ely State Prison a courtesy copy of this Court’s September 5, 2019 order (ECF No. 4)

28   and a courtesy copy of this order.
1          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
2    the Court shall dismiss this case without prejudice.
3          DATED: September 6, 2019.
4
5                                             UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
